Citation Nr: 0334424	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for loss of visual 
acuity in the left and right eyes.  

2.  Entitlement to service connection for a right ankle 
disorder.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for a heart murmur.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

6.  Entitlement to service connection for irritable bowel 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1992 to 
November 1996.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a December 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The veteran was scheduled for a 
February 2003 travel board hearing before a Veterans Law 
Judge (formerly member of the Board) but failed to report.  

REMAND

Under the provisions of 38 U.S.C.A. § 5103(a) (West 2002), VA 
is required to provide notice to claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  These requirements are not satisfied 
unless VA can point to a specific document in the record that 
provides the required notice.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran has not received the notice required by 
38 U.S.C.A. § 5103(a) as interpreted by Quartuccio.  

Neither service nor post-service medical records reflect a 
diagnosis for irritable bowel syndrome. or GERD.  In August 
1994, a treatment record notes the veteran's complaints of 
abdominal pain for four days with increased gas, relieved by 
bowel movements.  A medical examination report in June 1999 
reflects the veteran's complaint of on and off reflux 
symptoms with heartburn, abdominal bloating, and gas feeling.  

The veteran was noted to have incurred a right ankle sprain 
in service.  During a separation medical examination there 
was no finding or complaint noted of a right ankle disorder.  
Post-service medical evidence does not reflect a diagnosis or 
treatment for a right ankle disorder.  The veteran has 
reported symptoms associated with a right ankle disorder, 
which he attributes to his right ankle sprain in service.  
While he is not competent to offer a medical opinion as to 
medical causation, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); the veteran is competent to report a continuity of 
symptoms since service.  Charles v. Principi, 16 Vet. App. 
370 (2002).  

The veteran's entrance audio examination noted hearing 
impairment for VA purposes in the left ear.  38 C.F.R. 
§ 3.385 (2003).  In particular, in the 4000 hertz (Hz) 
frequency, the puretone threshold was 40 decibels.  A 
separation audio examination noted a 50 decibel loss in that 
frequency in the left ear.  The veteran's hearing at 
separation was otherwise noted to be within normal limits.  

A June 1999 Welch Allyn audio report appears to note the 
veteran as demonstrating a 25 decibel hearing loss.  

The veteran has reported current symptoms in his right ankle 
and deteriorating ability to hear.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002). 

In this case an examination is warranted with regard to the 
claims for service connection for hearing loss, and an ankle 
disorder.  

Therefore, this case must be remanded for the following:

1.  The RO should provide the veteran 
with a VCAA notice letter concerning his 
claims that takes into account the time 
limits of 38 U.S.C.A. § 5103(b).  

2.  The RO should provide the veteran 
with appropriate examinations with regard 
to his claims for service connection for 
bilateral hearing loss, and a right ankle 
disorder.  The examiners should review 
the claims folder and note such review in 
the examination reports.  

With respect to the audiological 
examination, the examiner should report 
the veteran's hearing loss in decibels at 
500, 1000, 2000, 3000, and 4000 Hz.  
Following a review of the claims folder, 
it is requested that the examiner 
identify whether the veteran has current 
hearing loss, and if so, whether it is at 
least as likely as not (50 percent 
probability or more) that the hearing 
loss was caused or made permanently worse 
by noise exposure in service.
 
With regard to the examinations for a 
right ankle disorder, fllowing a clinical 
evaluation and a review of the claims 
folder, the examiner should express an 
opinion as to whether the veteran has a 
current right ankle disorder.  If so, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent possibility or more) that a 
right ankle disorder is proximately due 
to or a result of the right ankle injury 
in service or other disease or injury 
during service.  

If the examiners are unable to answer, 
with a reasonable degree of certainty, 
any question posed herein, he or she 
should so indicate.  Otherwise, the 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth.   

Thereafter, the RO should readjudicate the claims on appeal.  
If any benefit remains denied the RO should issue a 
supplemental statement of the case.  The case should then be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

